      
                                             
                        Case 2:21-cv-00563-JCC    Document 36 Filed 06/23/21 Page 1 of 6



         1                                                                 The Honorable John C. Coughenour
         2

         3

         4

         5

         6

         7

         8                                 UNITED STATES DISTRICT COURT
                                          WESTERN DISTRICT OF WASHINGTON
         9                                          AT SEATTLE
       10      WOLFIRE GAMES, LLC, William Herbert                  Case No. 2:21-cv-00563-JCC
       11      and Daniel Escobar, individually and on
               behalf of all others similarly situated,
       12
                                                      Plaintiffs,
       13
                        v.
       14
               VALVE CORPORATION,
       15
                                                     Defendant.
       16

       17      SEAN COLVIN, EVERETT STEPHENS,                       Case No. 2:21-cv-00650-JCC
               RYAN LALLY, SUSANN DAVIS, and
       18      HOPE MARCHIONDA, individually and on
               behalf of all others similarly situated,             DECLARATION OF CHRISTOPHER
       19
                                                                    BOYD IN SUPPORT OF DEFENDANT
       20                                            Plaintiffs,    VALVE CORPORATION’S MOTION TO
                                                                    COMPEL ARBITRATION
       21               v.
       22      VALVE CORPORATION,
       23
                                                     Defendant.
       24

       25

       26


               BOYD DECLARATION IN SUPPORT OF MOTION TO                                    FOX ROTHSCHILD LLP
               COMPEL ARBITRATION (2:21-CV-00563-JCC) - 1                                1001 FOURTH AVENUE, SUITE 4500
                                                                                                     SEATTLE, WA 98154
                                                                                                          206.624.3600
             123787400.2
      
                                               
                          Case 2:21-cv-00563-JCC    Document 36 Filed 06/23/21 Page 2 of 6




        1            I, Christopher Boyd, declare as follows:
        2            1.       I have been employed by Valve Corporation since 2008. I am a Software
        3 Engineer at Valve, with responsibility for various aspects of our Steam service. I am over the

        4 age of eighteen and competent to testify. I make this declaration on personal knowledge.

        5            2.       Valve develops and distributes video games and content for use on personal
        6 computers. Valve also operates the Steam digital distribution and online gaming platform.

        7 Steam includes (1) an online store, where users can purchase subscriptions and licenses for video

        8 games that can be played online, digital content, and virtual items related to games, and (2)

        9 features such as matchmaking, achievement tracking, game updates, and a library to store games.

       10            3.       Steam is free to use, but all users are required to first create a Steam account. As
       11 part of the account-creation process, the user is presented with the Steam Subscriber Agreement

       12 (“SSA”), which is also publicly accessible any time at https://store.steampowered.com/

       13 subscriber_agreement/.

       14            4.       All users must accept the Steam Subscriber Agreement before creating a Steam
       15 account. From 2017 to the present, users could create Steam accounts in several different ways:

       16 through the “Create Your Account” webpage accessed through the Steam website, through the

       17 Steam “client” (software users download onto their computers), or by using Big Picture mode (a

       18 method of displaying the Steam client on a TV connected to a user’s computer). While there

       19 were minor differences in how the account-creation process looked in each method, at all times

       20 from January 1, 2017 to the present, a user could not create a Steam account through any of these

       21 methods without affirmatively accepting the SSA by either clicking a checkbox or clicking a

       22 button to indicate agreement.

       23            5.       At all times since at least January 1, 2017, the SSA was (and continues to be)
       24 easily accessible on the account-creation screen either because the entire SSA was presented on

       25 the same account-creation screen or through a hyperlink to the words “Steam Subscriber

       26 Agreement” in the sentence requiring acceptance. Attached as Exhibit A are accurate


               BOYD DECLARATION IN SUPPORT OF MOTION TO                                         FOX ROTHSCHILD LLP
               COMPEL ARBITRATION (2:21-CV-00563-JCC) - 2                                     1001 FOURTH AVENUE, SUITE 4500
                                                                                                          SEATTLE, WA 98154
                                                                                                               206.624.3600
             123787400.2
      
                                               
                          Case 2:21-cv-00563-JCC    Document 36 Filed 06/23/21 Page 3 of 6




        1 screenshots showing an example of the presentation of the SSA, and the requirement to agree to

        2 it, during the Steam account-creation process through the “Create Your Account” webpage

        3 accessed through the Steam website.

        4            6.       Purchases may be made on Steam only through a Steam account, created as
        5 discussed above. Persons who purchase video games on Steam must agree anew to the SSA with

        6 each purchase. Specifically, before Steam will allow a purchaser to complete any purchase for a

        7 new video game—regardless of whether Valve or a third party developed and published the

        8 game—the purchaser must click a checkbox that states, “I agree to the terms of the Steam

        9 Subscriber Agreement.” The SSA is hyperlinked to the words “Steam Subscriber Agreement,”

       10 which means clicking on those words opens a webpage containing the SSA’s full text.

       11 Purchasers cannot complete any purchase until they click the box to accept the SSA. Attached as

       12 Exhibit B are accurate screenshots demonstrating this process in the purchase of a game in the

       13 Steam Store.

       14            7.       In late 2017, account-creation through the Steam client was updated to send users
       15 to the “Create Your Account” webpage on the Steam website. Attached as Exhibit C are all of

       16 the SSAs from January 1, 2017 to the present that were presented for acceptance (a) in any

       17 purchase of a new game by any user, and (b) to users who created their accounts through the

       18 “Create Your Account” webpage on the Steam website. Attached as Exhibit D are all of the

       19 SSAs from January 1, 2017 to the present that were presented to users for acceptance when

       20 creating Steam accounts through the Steam client or in Big Picture mode.

       21            8.       From my review of Valve’s records regarding the SSA, I determined that the
       22 document attached as Exhibit E is an accurate copy of the Steam website SSA as of August 28,

       23 2020. It has not changed since then.

       24

       25

       26


               BOYD DECLARATION IN SUPPORT OF MOTION TO                                      FOX ROTHSCHILD LLP
               COMPEL ARBITRATION (2:21-CV-00563-JCC) - 3                                  1001 FOURTH AVENUE, SUITE 4500
                                                                                                       SEATTLE, WA 98154
                                                                                                            206.624.3600
             123787400.2
      
                                             
                        Case 2:21-cv-00563-JCC    Document 36 Filed 06/23/21 Page 4 of 6




        1            I declare under penalty of perjury that the foregoing is true and correct.
        2                            
                     Executed this _____ day of June, 2021, in Bellevue, Washington.
        3

        4

        5                                                    Christopher Boyd

        6

        7

        8

        9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26


               BOYD DECLARATION IN SUPPORT OF MOTION TO                                        FOX ROTHSCHILD LLP
               COMPEL ARBITRATION (2:21-CV-00563-JCC) - 4                                    1001 FOURTH AVENUE, SUITE 4500
                                                                                                         SEATTLE, WA 98154
                                                                                                              206.624.3600
             123787400.2
               Case 2:21-cv-00563-JCC Document 36 Filed 06/23/21 Page 5 of 6




 1                                    CERTIFICATE OF SERVICE
 2
             I certify that I am a secretary at the law firm of Fox Rothschild LLP in Seattle,
 3
     Washington. I am a U.S. citizen over the age of eighteen years and not a party to the within
 4
     cause. On the date shown below, I caused to be served a true and correct copy of the foregoing
 5
     on counsel of record for all other parties to this action as indicated below:
 6
                                                Service List
 7

 8   Alicia Cobb                                                    Via US Mail
     QUINN EMANUEL URQUHART & SULLIVAN LLP                          Via Messenger
 9
     1109 First Avenue, Suite 210                                   Via CM/ECF / Email
10   Seattle, WA 98101                                              Via over-night delivery
     Ph. 206-905-7000
11   Fax 206-905-7100
     Email: aliciacobb@quinnemanuel.com
12
     A. Owen Glist
13
     Ankur Kapoor
14   Jeffrey I. Shinder
     CONSTANTINE CANNON LLP
15   335 Madison Ave., 9th Floor
     New York, NY 10017
16   Ph. 212-350-2776
17   Fax 212-350-2701
     Email: oglist@constantinecannon.com
18   akapoor@constantinecannon.com
     jshinder@constantinecannon.com
19
     Adam Wolfson
20   QUINN EMANUEL URQUHART & SULLIVAN LLP
21   865 S. Figueroa St., 10th Floor
     Los Angeles, CA 90017
22   Ph. 213-443-3000
     Email: adamwolfson@quinnemanuel.com
23
     Charles Stevens
24   QUINN EMANUEL URQUHART & SULLIVAN LLP
25   50 California St., 22nd Floor
     San Francisco, CA 94111
26   Ph. 415-875-6600
     Email: charliestevens@quinnemanuel.com

       BOYD DECLARATION IN SUPPORT OF MOTION TO                                        FOX ROTHSCHILD LLP
       COMPEL ARBITRATION (2:21-CV-00563-JCC) - 5                                    1001 FOURTH AVENUE, SUITE 4500
                                                                                                 SEATTLE, WA 98154
                                                                                                      206.624.3600
     123787400.2
               Case 2:21-cv-00563-JCC Document 36 Filed 06/23/21 Page 6 of 6




 1
     David Golden
 2   CONSTANTINE CANNON LLP
     1001 Pennsylvania Ave., 22nd Floor
 3   Washington, DC 20004
     Ph. 202-204-4527
 4   Email: dgolden@constantinecannon.com
 5
     David Du LeRay
 6   Steig David Olson
     Shane Seppinni
 7   QUINN EMANUEL URQYHART & SULLIVAN
     51 Madison Ave., 22nd Floor
 8
     New York, NY 10010
 9   Ph. 212-849-7630
     Email: davidleray@quinnemanuel.com
10   steigolson@quinnemanuel.com
     shaneseppinni@quinnemanuel.com
11
     Attorneys for Plaintiffs
12

13

14           I declare under penalty of perjury under the laws of the State of Washington that the

15 foregoing is true and correct.

16           EXECUTED this 23rd day of June, 2021, in Seattle, Washington.

17

18

19                                                        Courtney R. Brooks

20

21

22

23

24

25

26


       BOYD DECLARATION IN SUPPORT OF MOTION TO                                     FOX ROTHSCHILD LLP
       COMPEL ARBITRATION (2:21-CV-00563-JCC) - 6                                 1001 FOURTH AVENUE, SUITE 4500
                                                                                              SEATTLE, WA 98154
                                                                                                   206.624.3600
     123787400.2
